Citation Nr: 1031277	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  96-41 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a lumbar spine knee 
disability.

4.  Entitlement to service connection for asthma, reactive airway 
disease.

5.  Entitlement to service connection for a left eye disability.

6.  Entitlement to service connection for herpes simplex.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from April 1992 to June 1995, 
with additional unconfirmed service.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
that denied the above claims.

In December 1996, the Veteran was afforded a personal hearing 
before a hearing officer at the RO.  A transcript of the hearing 
is of record.  

In September 2008, the Board remanded the present matter for 
additional development and due process concerns.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that another remand is necessary.  Where the 
remand orders of the Board are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268 (1998).  


In the previous Board remand, the RO was requested to obtain the 
Veteran's service medical records from active duty and personnel 
records for the Veteran's service prior to April 1992 from the 
National Personnel Records Center (NPRC) or other pertinent 
sources.  All efforts to obtain these records were to be fully 
documented and the NPRC and any other source contacted was 
required to provide a negative response if records were not 
available.  

The RO contacted the NPRC in October 2008 requesting the records; 
however, there is no response from the NPRC of record.  
Therefore, the AMC/RO did not fully comply with the Board's 
remand request and these records must be again requested on 
remand.  As such, a remand is required to correct this 
deficiency.  

The Board instructed the RO to afford the Veteran VA examinations 
to obtain medical opinions after any outstanding service 
treatment records were obtained.  The Veteran was afforded VA 
examinations in January 2010 which are inadequate because the 
failure to procure all outstanding service treatment records 
resulted in an incomplete record.  Further, the examiners did not 
provide adequate opinions.  Once all steps are taken to obtain 
any outstanding service treatment records, the Veteran should be 
scheduled for additional VA examinations.  Barr v. Nicholson, 21 
Vet. App. 303 (2007). 

In an October 2008 letter, the RO notified the Veteran that 
records had been requested from the NPRC.  There is no 
correspondence from the RO to the Veteran notifying him of the 
outcome of that search and the records request is not noted in a 
supplemental statement of the case (SSOC).  The record includes 
an SSOC dated May 2010 which references an April 28, 2010 SSOC; 
however, there is no April 2010 SSOC in the claims folder.  On 
remand, the RO should indicate whether there an SSOC was issued 
in April 2010 and if so, it should be associated with the record.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's 
service medical records from active duty and 
personnel records for the Veteran's service 
prior to April 1992 from the National Personnel 
Records Center (NPRC) or other pertinent 
sources.  All efforts to obtain these 
records should be fully documented, and the 
NPRC and any other source contacted must 
provide a negative response if records are 
not available.  The Veteran must be 
notified of the outcome of any search.

2.  After completion of the foregoing, even if 
additional records are not obtained, return the 
claims folder to the VA physician who examined 
the Veteran in July 2009, if available, for an 
addendum.  If the physician is unavailable, or 
if the examiner determines that another 
examination is warranted, schedule the Veteran 
for an appropriate VA examination to determine 
the current nature and likely etiology of his 
depressive disorder.  

The claims file must be made available to 
the examiner for review prior to the 
examination.  All necessary tests should be 
conducted and the examiner should review the 
results of any testing prior to completion of 
the report.

Based on the examination and review of the 
record, the examiner is requested to provide an 
opinion as whether it is at least as likely 
as not (i.e., whether there is at least a 50 
percent probability) that any current right knee 
disability, left knee disability, lumbar spine 
disability, asthma, left eye disability, or 
herpes simplex had their onset during active 
service or are related to any in-service disease 
or injury.

A detailed rationale for any opinion expressed 
should be provided.

3.  Then, readjudicate the claims on appeal, 
with application of all appropriate laws and 
regulations and consideration of any additional 
information obtained.  The RO should 
specifically indicate whether an SSOC was issued 
on April 28, 2010.  If the decision with respect 
to the claims remains adverse to the appellant, 
he and his representative should be furnished a 
supplemental statement of the case and afforded 
a reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


